Case: 16-31132      Document: 00513996136         Page: 1    Date Filed: 05/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-31132                                FILED
                                  Summary Calendar                          May 17, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
GREGORY L. GRIFFITH,

               Plaintiff - Appellant

v.

O'REILLY AUTOMOTIVE STORES, INCORPORATED,

               Defendant - Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-470


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       We have reviewed the parties’ briefs and the pertinent portions of the
record. The magistrate judge’s thorough opinion examined all of the alleged
fact issues proffered by the plaintiff and found them either unsupported by the
record or insufficient to prove Title VII discrimination, harassment, or
retaliation.   We find no reversible error of fact or law and AFFIRM the
judgment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.